 

Exhibit 10.8

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (“Agreement”) is made and effective June 15,
2013, by and between Avangard Capital Group, Inc. (“Company”) and Alan Gulko
(“Executive”).

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1. Employment.

 

Company hereby agrees to initially employ Executive as its President and Chief
Executive Officer. Executive hereby accepts such employment in accordance with
the terms of this Agreement and the terms of employment applicable to regular
employees of Company. In the event of any conflict or ambiguity between the
terms of this Agreement and terms of employment applicable to regular employees,
the terms of this Agreement shall control. Election or appointment of Executive
to another office or position, regardless of whether such office or position is
inferior to Executive’s initial office or position, shall not be a breach of
this Agreement.

 

2. Duties of Executive.

 

The duties of Executive shall include the performance of all of the duties
typical of the office held by Executive as described in the bylaws of the
Company and such other duties and projects as may be assigned by the board of
directors of the Company. Executive shall devote his entire productive time,
ability and attention to the business of the Company and shall perform all
duties in a professional, ethical and businesslike manner.

 

3. Compensation.

 

Executive will be paid compensation during this Agreement as follows:

 

A.Effective June 15, 2013 a base salary of $26,000 per year,

 

B.An incentive of the adjusted net profits (hereinafter defined) of the Company
beginning with the Company’s fiscal year end 2014 and each fiscal year
thereafter during the term of this Agreement, may be payable in common shares or
cash as determined by the Board of Directors. “Adjusted net profit” shall be the
net profit of the Company before federal and state income taxes, determined in
accordance with generally accepted accounting practices by the Company’s
independent accounting firm and adjusted to exclude: (i) any incentive salary
payments paid pursuant to this Agreement; (ii) any contributions to pension
and/or profit sharing plans; (iii) any extraordinary gains or losses (including,
but not limited to, gains or losses on disposition of assets); (iv) any refund
or deficiency of federal and state income taxes paid in a prior year; and (v)
any provision for federal or state income taxes made in prior years which is
subsequently determined to be unnecessary. The determination of the adjusted net
profits made by the independent accounting firm employed by the Company shall be
final and binding upon Executive and Company.

 

4. Benefits.

 

A. Holidays. Executive will be entitled to at least 10 paid holidays each
calendar year and 5 personal days. Company will notify Executive on or about the
beginning of each calendar year with respect to the holiday schedule for the
coming year. Personal holidays, if any, will be scheduled in advance subject to
requirements of Company. Such holidays must be taken during the calendar year
and cannot be carried forward into the next year.

 

B. Vacation. Executive shall be entitled to 15 paid vacation days each year.

 

 

 

 

C. Sick Leave. Executive shall be entitled to sick leave and emergency leave
according to the regular policies and procedures of Company. Additional sick
leave or emergency leave over and above paid leave provided by the Company, if
any, shall be unpaid and shall be granted at the discretion of the board of
directors.

 

D. Medical and Group Life Insurance. Company agrees to include Executive in the
group medical and hospital plan of Company when implemented, at his option.

 

E. Pension and Profit Sharing Plans. Executive shall be entitled to participate
in any pension or profit sharing plan or other type of plan adopted by Company
for the benefit of its officers and/or regular employees.

 

F. Automobile. At his option, Company will provide to Executive the use of an
automobile of Executive’s choice at a gross purchase price not to exceed $50,000
or a monthly lease not to exceed $800 per month.

 

G. Expense Reimbursement. Executive shall be entitled to reimbursement for all
reasonable expenses, including travel and entertainment, incurred by Executive
in the performance of Executive’s duties. Executive will maintain records and
written receipts as required by the Company policy and reasonably requested by
the board of directors to substantiate such expenses.

 

5. Term and Termination.

 

A. The Initial Term of this Agreement shall commence on June 15, 2013 and it
shall continue in effect for a period of three years. Thereafter, the Agreement
shall be renewed upon the mutual agreement of Executive and Company. This
Agreement and Executive’s employment may be terminated at Company’s discretion
during the Initial Term, provided that Company shall pay to Executive an amount
equal to payment at Executive’s base salary rate for the remaining period of
Initial Term, plus an amount equal to 12 months of Executive’s base salary. In
the event of such termination, Executive shall not be entitled to any incentive
salary payment or any other compensation then in effect, prorated or otherwise.

 

B. This Agreement and Executive’s employment may be terminated by Company at its
discretion at any time after the Initial Term, provided that in such case,
Executive shall be paid 6 months of Executive’s then applicable base salary. In
the event of such a discretionary termination, Executive shall not be entitled
to receive any incentive salary payment or any other compensation then in
effect, prorated or otherwise.

 

C. This Agreement may be terminated by Executive at Executive’s discretion by
providing at least thirty (30) days prior written notice to Company. In the
event of termination by Executive pursuant to this subsection, Company may
immediately relieve Executive of all duties and immediately terminate this
Agreement, provided that Company shall pay Executive at the then applicable base
salary rate to the termination date included in Executive’s original termination
notice.

 

D. In the event that Executive is in breach of any material obligation owed
Company in this Agreement, habitually neglects the duties to be performed under
this Agreement, engages in any conduct which is dishonest, damages the
reputation or standing of the Company, or is convicted of any criminal act or
engages in any act of moral turpitude, then Company may terminate this Agreement
upon five (5) days notice to Executive. In event of termination of the agreement
pursuant to this subsection, Executive shall be paid only at the then applicable
base salary rate up to and including the date of termination. Executive shall
not be paid any incentive salary payments or other compensation, prorated or
otherwise.

 

E. In the event Company is acquired, or is the non-surviving party in a merger,
or sells all or substantially all of its assets, this Agreement shall not be
terminated and Company agrees to use its best efforts to ensure that the
transferee or surviving company is bound by the provisions of this Agreement.

 

 

 

 

6. Notices. Any notice required by this Agreement or given in connection with
it, shall be in writing and shall be given to the appropriate party by personal
delivery or by certified mail, postage prepaid, or recognized overnight delivery
services;

 

If to Company:

Avangard Capital Group, Inc.

2708 Commerce Way, Suite 300

Philadelphia, PA 19154

 

If to Executive:

Alan Gulko

3439 Colonial Circle

Huntingdon Valley, PA 19006

 

7. Final Agreement. This Agreement terminates and supersedes all prior
understandings or agreements on the subject matter hereof. This Agreement may be
modified only by a further writing that is duly executed by both parties.

 

8. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the Commonwealth of Pennsylvania.

 

9. Headings. Headings used in this Agreement are provided for convenience only
and shall not be used to construe meaning or intent.

 

10. No Assignment. Neither this Agreement nor any or interest in this Agreement
may be assigned by Executive without the prior express written approval of
Company, which may be withheld by Company at Company’s absolute discretion.

 

11. Severability. If any term of this Agreement is held by a court of competent
jurisdiction to be invalid or unenforceable, then this Agreement, including all
of the remaining terms, will remain in full force and effect as if such invalid
or unenforceable term had never been included.

 

12. Arbitration. The parties agree that they will use their best efforts to
amicably resolve any dispute arising out of or relating to this Agreement. Any
controversy, claim or dispute that cannot be so resolved shall be settled by
final binding arbitration in accordance with the rules of the American
Arbitration Association and judgment upon the award rendered by the arbitrator
or arbitrators may be entered in any court having jurisdiction thereof. Any such
arbitration shall be conducted in Philadelphia, or such other place as may be
mutually agreed upon by the parties. Within fifteen (15) days after the
commencement of the arbitration, each party shall select one person to act as
arbitrator, and the two arbitrators so selected shall select a third arbitrator
within ten (10) days of their appointment. Each party shall bear its own costs
and expenses and an equal share of the arbitrator’s expenses and administrative
fees of arbitration.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

Signed:

 

Executive:   On Behalf of Company:       /s/ Alan Gulko   /s/ Simon Friedman,
Chairman Alan Gulko   Avangard Capital Group, Inc.

 

 

 

 